DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, change “an atmosphere device configured to generate a hot working atmosphere and which comprises a flow system with flow ducts, which are arranged in the housing interior space, each flow duct delimiting one flow space, and have flow passages, with the result that the respective flow spaces are connected in flow communication to the process space” to:            -- an atmosphere device configured to generate a hot working atmosphere and which comprises a flow system with flow ducts that form flow passages, wherein the flow ducts are arranged in the housing interior space and wherein each flow duct delimits one flow space, with the result that the respective flow spaces are connected in flow communication to the process space -- (or equivalent) 
In Claim 6, change “the overhaul inlet” to -- the at least one overhaul inlet --
In Claim 8, insert -- wherein -- after “The furnace of claim 2”
In Claim 10, change “the sealing arrangement” to -- a sealing arrangement --
In Claim 14, change “where the method is for” to -- wherein the method for --
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an overhaul system, by way of which the flow spaces of the flow ducts are accessible through the housing” (Claim 1)
a sealing arrangement, by means of which one or more of the duct passage openings can be opened or can be closed (Claim 8)
“an automated cleaning device” (Claim 11)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“an overhaul system, by way of which the flow spaces of the flow ducts are accessible through the housing” (from Claim 1) is being interpreted as a system that comprises overhaul inlets disposed in the housing
a sealing arrangement, by means of which one or more of the duct passage openings can be opened or can be closed (Claim 8) is being interpreted as a structural covering of a respective opening
“an automated cleaning device” (Claim 11) is being interpreted as a device that comprises a spray head

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berner et al. (US 2016/0209115 A1) (hereinafter “Berner”) in view of Torres Martinez (US 2019/0078234 A1) (hereinafter “Torres”). 
	Regarding Claim 1, Berner teaches of a furnace for the treatment of material (“fibers”) (see Abstract and Fig. 1), the furnace comprising: 
	a) a housing (12) with a housing interior space (14), wherein the housing (12) is gas-tight apart from passage regions (18, 20) for the fibers (22) (see at least [0035]-[0036] and Fig. 1); 
	b) a process space (28) which is situated in the housing interior space (14) of the housing (12) (see at least [0037] and Fig. 1); and
	c) an atmosphere device (“atmosphere device”) configured to generate a hot working atmosphere (see at least [0047] and Fig. 1) and which comprises a flow system (system comprising elements (38) and (40)) with flow ducts (42, 44) that form flow passages (see at least [0044]-[0046] and Fig. 1), wherein the flow ducts are arranged in the housing interior space (as is shown in Fig. 1) and wherein each flow duct delimits one flow space (as is shown in Fig. 1), with the result that the respective flow spaces are connected in flow communication to the process space in such a way that the hot working atmosphere can be fed to the process space (28) with at least one main flow direction (observe the horizontal flow direction arrows in Fig. 1) and can be discharged from the process space (see at least [0044]-[0047] and Fig. 1).
	Berner fails to explicitly teach of an overhaul system by way of which the flow spaces of the flow ducts are accessible through the housing. However, such configuration is known in the art. 
	Torres discloses a relatable oven apparatus for the thermal treatment of filaments (see Abstract and Fig. 1). The apparatus taught by Torres comprises a housing (1) with a housing interior space through which filaments pass to be treated (see at least [0040] and Fig. 1). The filaments pass through flow spaces of flow ducts (5) of the housing (see at least [0050] and Fig. 1). Torres teaches of utilizing an overhaul system that comprises overhaul inlets (inlets that are covered by elements (9) as shown in Fig. 11) disposed in the housing (see at least [0066] and Figs. 11, 12) by way of which the flow spaces of the flow ducts are accessible through the housing (see at least [0066] and Figs. 11, 12). Torres teaches that such arrangement is advantageous because it provides easy access to each of the flow ducts (5) such that cleaning or maintenance tasks can be carried out therein (see at least [0066] and Figs. 11, 12).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the furnace taught by Berner by implementing an overhaul system into the furnace that comprises overhaul inlets disposed in the housing such that flow spaces of the flow ducts would be accessible through the housing based on the teachings of Torres. Doing so would have provided means for easily accessing each of the flow ducts such that cleaning or maintenance tasks could be carried out therein. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Torres also teaches that the flow ducts comprise at least one overhaul entrance (observe the entrances that are covered by elements (9) in Figs. 11 and 12) to the flow spaces (spaces within flow ducts (5)) and that the housing comprises at least one overhaul inlet (since each flow space can be accessed from outside of the housing, it follows that the housing comprises an overhaul inlet at each flow space) which defines an inner side that faces the process space (see at least [0066] and Figs. 1, 11, 12) and on which flow ducts (5) are arranged in such a way that their respective overhaul entrances can be reached through the overhaul inlet (see at least [0050], [0066] and Figs. 1, 11, 12).

	Regarding Claim 3, Berner also teaches that a respective flow duct (42, 44) in the direction transversely with respect to the main flow direction defines a longitudinal axis and has a first end side and an opposite second end side (see at least [0042]-[0047] and Fig. 1), and Torres teaches of disposing an overhaul entrance at each flow duct from one side of the duct to the other (see at least [0066] and Figs. 1, 11, 12 of Torres and the rejection for Claim 1 above). Thus, the combination of Berner and Torres would necessarily comprise an overhaul entrance on the first and/or the second end side as claimed.

	Regarding Claim 4, Torres also teaches that a respective flow duct (5) is connected on its first end side and/or on its second end side in a gas-tight manner to the overhaul inlet of the housing (see at least [0050], [0066] and Figs. 1, 11, 12).

	Regarding Claim 5, Torres also teaches that the housing comprises the at least one overhaul inlet in a side wall (as is shown in Figs. 11 and 12) (see at least [0050], [0066] and Figs. 1, 11, 12).
 
	Regarding Claim 6, Torres also teaches that the overhaul inlet comprises a housing passage in the housing (passage that allows “accessing the inside”) and an overhaul gate device (9), by way of which the housing passage can be opened or can be closed (see at least [0066] and Figs. 1, 11, 12).

	Regarding Claim 7, Torres also teaches that the overhaul gate device (9) comprises an overhaul door (“access door”) which is mounted by way of a bearing device (10) that is set up in such a way that the overhaul door can be moved into the housing passage and out of the latter again in a horizontal longitudinal movement (see at least [0066] and Figs. 1, 11, 12).

	Regarding Claim 8, Torres also teaches that the flow ducts (5) which are arranged on the inner side of the at last one overhaul inlet have a duct passage opening (opening shown in Fig. 11 that was covered by element (9)), and wherein the overhaul system comprises a sealing arrangement (9), by means of which one or more of the duct passage openings can be opened or can be closed (see at least [0066] and Figs. 1, 11, 12).

	Regarding Claim 9, Torres also teaches that the sealing arrangement (9) is set up in such a way that the duct passage openings of the flow ducts which are arranged on the inner side of the overhaul inlet can be opened or can be closed either only all at the same time or in groups independently of one another or individually independently of one another (they can be opened at least individually independently of one another - see at least [0066] and Figs. 1, 11, 12).

	Regarding Claim 10, Torres also teaches that the overhaul door (9) moves a sealing arrangement (the inner face of door (9)) with it (see at least [0066] and Figs. 1, 11, 12).

	Regarding Claim 12, Berner and Torres teach the furnace of Claim 1 (see the rejection for Claim 1) and Berner also teaches of a method for treating fibers (22) in the furnace (see at least Abstract, [0036] and Fig. 1 of Berner). The combination of Berner and Torres accordingly teaches a method for the treatment of material, wherein fibers (22) are treated in a furnace of claim 1 (see at least Abstract, [0036] and Fig. 1 of Berner and the rejection for Claim 1 above). 

	Regarding Claim 13, Berner also teaches that the method is for the oxidative treatment of fiber material  (see at least Abstract, [0036] and Fig. 1).

	Regarding Claim 14, Berner also teaches that the method for the oxidative treatment of fiber material is for the production of carbon fibers (see at least Abstract, [0036] and Fig. 1).

	Regarding Claim 15, Berner also teaches that the furnace is configured for the oxidative treatment of fiber material (see at least Abstract, [0036] and Fig. 1). 

	Regarding Claim 16, Berner also teaches that the oxidative treatment of fiber material is configured for the production of carbon fibers (see at least Abstract, [0036] and Fig. 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berner and Torres further in view of Machida et al. (JP 2001316946 A) (hereinafter “Machida”) (see attached original document and translation for reference). 
	Regarding Claim 11, Berner and Torres teach the furnace of Claim 1 (see the rejection for Claim 1) but fail to explicitly teach that the overhaul system comprises an automated cleaning device. Note that in light of the specification, “an automated cleaning device” is being interpreted as a device that comprises a spray head. However, such automated cleaning devices are known in the art. 
	Machida discloses a relatable furnace (2) that is used to treat fiber (1) (see at least [0012] and Fig. 1). Machida teaches of implementing an overhaul system (system comprising elements (19) and (15)) into the furnace that comprises an automated cleaning device (device comprising element (15)) that comprises a spray head (“spray nozzle”) (see at least [0014], [0040] and Figs. 1, 3). Machida teaches that the automated cleaning device is advantageous because it provides automatic provisions for both extinguishing and cleaning (see at least [0040] and Figs. 1, 3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined furnace of Berner and Torres by implementing an automated cleaning device into the existing overhaul system based on the teachings of Machida. Doing so would have provided automatic provisions for both extinguishing and cleaning. Note that such modification would have necessarily resulted in the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trent, JR. et al. (US 2015/0168070 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/1/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762